Citation Nr: 1619755	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-17 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.   Entitlement to a rating in excess of 10 percent for a left ankle condition.

2.  Entitlement to service connection for plantar digital neuropathy of the bilateral lower extremities, as secondary to her service-connected left ankle condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from October 1997 to November 1997.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philidelphia, Pennsylvania.  The Baltimore, Maryland RO has assumed the role of Agency of Original Jurisdiction (AOJ).  The matters have been recharacterized as reflected on the title page of this decision to better reflect the Veteran's contentions.  

The Veteran was scheduled to appear for a videoconference Board hearing in March 2015.  However, the Veteran failed to appear and has not requested to reschedule.  The Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d).

The issues were previously remanded by the Board in April 2015 for additional development.  The issues have since returned to the Board.

The issue of entitlement to service connection for plantar digital neuropathy of the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's left ankle condition is shown to have been manifested by no more than moderate limitation of ankle motion; there is no evidence of ankylosis of the ankle, ankylosis subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.





CONCLUSION OF LAW

A rating in excess of 10 percent for a left ankle condition is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes 5270-5274 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Letters dated in September 2009 and March 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in the October 2015 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Private treatment records have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

The Veteran was most recently afforded a VA ankle examination with a physician in July 2015.  In September 2015, a separate medical professional provided an addendum opinion.  The Board has carefully reviewed the VA examination of record and finds that the examination, along with the other evidence of record, is adequate.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.

In response to the September 2015 addendum report, the Veteran's representative has expressed concern about the VA examiner's qualifications as a VA "medical officer" and has requested a copy of her credentials to prove she is "who and what she claimed to be."  The Board acknowledges the examiner did not provide her actual license number or her specific qualifications other than as an AMC medical officer.  The representative argues that after research, it appeared the September 2015 examiner was not a Doctor of Medicine (M.D.) or a Doctor of Osteopathic Medicine (D.O.) who is licensed in the District of Columbia, but rather a Doctor of Podiatric Medicine, and stated that a podiatrist no more has a medical license as defined by law in Washington, D.C. than a veterinarian.  See April 5, 2016, Appellate Brief Presentation.  Nevertheless, the United States Court of Appeals for Veterans Claims has expressly held that a competent VA examiner is one who is qualified to render medical diagnoses and opinions, regardless of whether he or she is a doctor, nurse practitioner, or physician's assistant.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Hence, even if a VA examiner is not specifically an M.D. or a D.O., it does not disqualify her from furnishing medical opinion evidence in this case.  Ultimately, VA examiners are presumed to be competent - and VA examinations, in turn, are assumed to be adequate - absent specific evidence to the contrary.  See Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner); accord Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, under the presumption of regularity in the administrative process, the Board is entitled to assume the adequacy of VA examinations absent specific evidence to the contrary).  Notably, the Veteran's representative did not otherwise indicate why a new medical professional with different qualifications was needed for the supplemental opinion on the issue at hand.  See Parks v. Shinseki, 716 F.3d 581, 585-86 (Fed. Cir. 2013); Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (citing Rizzo, 580 F.3d at 1290-91).   The Veteran's ankle was examined by a physician in August 2015, and the supplemental opinion offered by a professional with medical training essentially summarized the evidence of that August examination with regard to the left ankle.  As such, the Board finds the medical evidence of record adequate.  

Left ankle condition

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran asserts entitlement to a rating in excess of 10 percent for a left ankle condition.  The Veteran is currently evaluated under Diagnostic Code (DC) 5271.

Under DC 5271, moderate limitation of motion of an ankle warrants a 10 percent evaluation, while marked limitation of motion of an ankle warrants a 20 percent evaluation.  

Ankylosis of an ankle warrants a 20 percent evaluation if it is in plantar flexion, at less than 30 degrees.  A 30 percent evaluation is warranted if the ankylosis is in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 percent evaluation is authorized for ankylosis of an ankle if the ankylosis is in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, DC 5270.

For reference, under VA rating criteria normal ranges of motion of the ankle are as follows: dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees. 38 C.F.R. § 4.71a, Plate II.

Other diagnostic codes relating to the ankle are DC 5262 (tibia and fibula impairment); DC 5272 (ankylosis of the subastragalar or tarsal joint); DC 5273 (malunion of os calcis or astragalus); and DC 5274 (astragalectomy).  However, these conditions are not shown on examination and application of these DCs is not warranted.
The Veteran asserts her left ankle condition should be rated higher as her problems were worse than currently evaluated.  She was having trouble standing and driving for prolonged periods of time.  Her quality of life was changed as she used to be involved with sports but she could not do that anymore.  She had trouble with weight bearing and had to wear boots or quarter length sneakers and walked with a cane.  She could not do many things with her children such as ice skating and being involved with sports.  See Veteran's claim received August 26, 2009. 

Prior to the appeal period, in a July 29, 2007 VA emergency department note, the Veteran presented with left ankle swelling and pain for one hour.  The Veteran reported her left ankle gave out on her and she had sharp, stabbing pain, 10/10 intensity.  The extremity evaluation revealed marked ankle swelling, warm to touch, non erythematous, tender to palpation, sensation intact, and full range of motion but with discomfort.  An X-ray found no fracture.  The discharge diagnosis was a left ankle sprain.  

The Veteran submitted a statement dated September 4, 2008, which is date stamped as received on September 12, 2007, the Veteran reported having a fall for which she reported to the emergency room, consistent with the July 29, 2007 record above.  She further detailed that she had re-injured the ankle 3-4 times over the last 10 years.

In a state medical assessment form, the Veteran was indicated to have limited employability with an ability to work approximately 20 hours per week for the time period of December 3, 2007 to December 3, 2008 due to three conditions, including her left ankle and asthma.  It was noted the Veteran could not stand for long as weight bearing increased the pain.  At present, she was under evaluation and treatment followed by orthopedic.  The Veteran was going for physical therapy.  She was prescribed naproxen (anti-inflammatory), tramadol (for pain), and Flexeril (muscle relaxant).  She had left ankle problems in the past but since had a new sprain in July, detailed above.  It had slowly worsened her pain.  The Veteran was supplied with an Aircast for her left ankle in August 8, 2007.  

In another state medical assessment form, the Veteran was indicated to have limited employability with an ability to work approximately 20 hours per week for the time period of 9/9/2009 through 9/9/2010.   The Veteran needed to sit and work and avoid certain things for asthma.  She was prescribed naproxen and Flexeril.  There was no detail regarding the Veteran's disabilities in this medical assessment form, or any further detail regarding the impact of any left ankle condition.    

VA treatment records from 2008 through 2011 reflect complaints of left ankle pain.  The Veteran reported giving which resulted in falls (in addition to a symptom of numbness, a separate condition) and that she wore a brace on her left ankle for stability.  

The Veteran was afforded a VA examination in October 2009.  The VA examiner did not have the Veteran's claims file but noted some treatment records relating to the left ankle.  Records observed prior to the appeal period included X-rays done in November 1997 status post inversion injury while attending basic training, which he observed showed no evidence of fracture, dislocation or other significant bone, joint or soft tissue abnormality, which showed no abnormality.  VA progress notes included an October 2007 MRI which showed some edema of the talus but no obvious chondral defect.  The plan by the orthopedist for the ongoing left ankle condition was to place her in a cast and make her non-weight bearing but the Veteran did not wish to restrict her presumed weight bearing so this was never done and she stopped physical therapy.  The Veteran was seen in February 2008 with a longstanding history of left ankle pain secondary to her military injury.  This notes a re-injury of her ankle in July 2007 reports from the Veteran of occasional numbness and instability when she fell.  However, the VA examiner highlighted that the orthopedist stated it was not instability of her ankle but mostly the ankle gave way for inexplicable reasons.  The Veteran reported the use of a cane for 10 years prior to the re-injury and had trials with physical therapy.  The plan for the Veteran's ankle in February 2008 was to return to physical therapy but there was no medical record that the Veteran ever returned to physical therapy subsequent to this statement.  Records observed within the appeal period included a May 2009 VA orthopedics note.  The Veteran reported a sharp, shooting pain of the ankle that went up her leg which caused her to give way at time.  She got a soft ankle-foot orthosis which helped.  The Veteran reported this was provided to her by her primary care physician but there was no documentation that this was actually how she obtained this soft ankle foot orthotic although she did state it was from VA.  The Veteran was still taking medication as needed, which helped but she did not take them regularly.  An X-ray was conducted and did not show any acute or obvious cause of chronic left ankle pain, the only pertinent physical finding that was abnormal showed no tenderness to palpation other than mild tenderness just distal to the lateral malleolus.  There was no instability.  Strength testing was 5/5 bilaterally.  Sensation was intact.  There was no erythema or warmth of the left ankle.  Since moving to Philadelphia in August 2009, she was not employed but stated her primary care physician allowed her to work up to 20 hours per week.  She worked as a driver for weddings and funerals; she drove up to 20 hours twice.  She was on call to the company that hired her so it was not steady employment.  

The 2009 examiner diagnosed a chronic left ankle strain.  The Veteran reported chronic left ankle pain.  She took medications daily and the combination of medicines gave her reasonable but temporary relief.  She had a soft ankle-foot orthosis-type of support device in place and she walked with a cane in the left hand.  Her gait was normal walking slowly.  The effect on her occupation was that getting out of a car increased pain so it was difficult for her and if she was driving more than 2-3 hours she had to get out of the car to stretch her left ankle to alleviate some of the pain.  In terms of activities of daily living she reported that the most she could walk was 12-15 steps from her home to her car and weight bearing caused increased ankle pain.  She tried to avoid weight bearing and walking as much as possible.  Going up and down steps caused increased pain so she avoided steps in her home as much as possible.  She had flare-ups of ankle pain in addition to weight bearing and prolonged inactivity such as driving more than 2-3 hours with cold and rarely very hot (90-100 degree temperatures) weather when she had increased pain and would take additional pain medicines for relief.  The VA examiner noted that complaints of numbness in her left foot, thigh and hip was not explained by her left ankle condition and she was instructed to follow up with a physician for this condition.  

Upon physical examination of the left ankle, there was no swelling, erythema or warmth.  There was tenderness to palpation over the left lateral ankle both anteriorly and posteriorly.  The range of motion, in degrees, showed dorsiflexion to 10 and plantar flexion to 50.  After repetitive use, there was further decrease in the plantar flexion range of motion, to 40 degrees because of pain not fatigue, weakness, or lack of endurance.  No additional diagnostic X-rays were indicated.  There was an X-ray done November 2007 with multiple views of the left ankle that showed no fracture, dislocation or significant soft tissue abnormality and March 2009 X-rays showed a punctuate rounded density seen on the frontal view along the medial aspect of the mortise which could represent a soft tissue calcification or residual of prior trauma.  There was no acute fracture or suspicious osseous lesion.  The joint spaces were maintained.  In other words, there was a new development between 2007 and 2009 of an abnormality.  Given that the ankle injury occurred in 1997, it was the VA examiner's opinion that it was more likely than not that the new finding on the X-ray of 2009 was not related to the 1997 injury but a more recent injury of the left ankle.  

In a July 2015 VA ankle condition examination, the diagnosis was a left ankle strain.  The Veteran reported that she had episodic ankle pains with an increase in pain with exercise and complained of numbness in her feet and worried about fasciitis.  She had daily numbness and cramps in the feet of level 5 to 7 out of 10, more in the left foot than the right. She endorsed flare-ups of the ankle.  She did not report having any functional loss or impairment of the joint or extremity being evaluated.  Range of motion resulted in abnormal findings, but did not itself contribute to functional loss.  Range of motion testing, in degrees, resulted in dorsiflexion to 15 and plantar flexion to 40.  There was no pain noted upon examination.  There was no evidence of pain with weight bearing, objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue or objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with a least three repetitions and there was no additional loss of function or range of motion after three repetitions.  The Veteran was being examined immediately after repetitive use over time and there was no pain, weakness, fatigability or incoordination that significantly limited functional ability with repeated use over a period of time.  The examination was not conducted during a flare-up and it was noted the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare ups.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with a flare-up.  Muscle strength testing was 5/5 for plana tar flexion and dorsiflexion.  There was no reduction in muscle strength or any muscle atrophy.   There was no ankylosis.  There was no left ankle instability or dislocation suspected.  There were no shin splints, stress fractures, Achilles tendonitis, and Achilles tendon rupture, malunion of calcaneus or talus or talectomy.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to the ankle condition.  The Veteran did not use any assistive devices.  Imaging studies did not document degenerative or traumatic arthritis.  A July 2015 X-ray resulted in an impression of an unremarkable left ankle.  There were no acute fractures or dislocation, no significant degenerative changes and ankle mortise was preserved.  Overlying soft tissues were unremarkable.  There was no impact on her ability to perform any type of occupational task.  The Veteran had a normal gait described as having a normal, heel, toe and tandem.   

Analysis

Based on a review of the evidence, the Board finds that the Veteran's left ankle condition more closely approximates a degree of impairment most analogous to symptoms characterized as "moderate" under DC 5271 so as to warrant a 10 percent rating under DC 5271.  Throughout the appeal period, the Veteran predominantly reported left ankle instability, a constant pain with flare-ups resulting in falls.  Range of motion, at worst, was limited to 10 degrees dorsiflexion (10 degrees from normal) and 40 degrees plantar flexion (5 degrees from normal); such a level more closely resembles a "moderate" limitation of motion.  Neither VA examiner in 2009 or 2012 indicated any objective findings of joint instability stability.  The Veteran used soft orthotics which improved her pain levels and used a cane for many years but despite the use of assistive devices, both 2009 and 2015 VA examiners observed a normal gait.  There was no indication of any loss of muscle strength; the 2015 VA examination indicated muscle strength was 5 out of 5.  The Veteran had tenderness to palpation in the 2009 VA examination but not in the 2015 VA examination.  Although there has been some variation in the severity of the Veteran's right ankle condition, as it appears the condition has improved in the most recent 2015 VA examination (no use of assistive devices, slightly improved dorsiflexion, no tenderness on palpation), the Veteran's symptomatology has otherwise been relatively consistent throughout the appeal period.  

The Board acknowledges that evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Additional limitation of motion due to the cited factors to a degree consistent with a finding that the overall impairment associated with the disability would be considered marked in severity is simply not shown.  

The Board has considered the Veteran's complaints; as a layperson she is capable of observing, for example, that she struggles to stand or sit for prolonged periods, no longer plays sports or exercises, and has fallen due to a combination of numbness (a separate condition) and instability and pain.  However, the objective evidence outlined above does not support that the demonstrated limitations associated with the left ankle condition are of a degree warranting an increased schedular rating.  

Consideration has been given to assigning staged ratings for her left ankle disability; however, at no time during the period in question have the disabilities warranted more than the ratings discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In summary, the schedular criteria for the next higher, 20 percent, rating for a severe left ankle condition, were not met at any time during the appeal period, and such rating is not warranted.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left ankle condition, are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran primarily reports pain and functional loss.  As discussed above, the current ratings are adequate to fully compensate the Veteran for her documented symptoms. In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the evidence does not show nor does the Veteran contend that she is unable to work solely due to her service-connected left ankle condition.  The Board acknowledges the Veteran's complaints and the notations that her left ankle condition impacted her ability to stand or drive for prolonged periods and that the Veteran has had temporary periods where she was limited to working 20 hours per week due to multiple conditions, including her service-connected left ankle.  However, there is no indication that the temporary periods of work limitations, due in-part, to her left ankle condition, resulted in any permanent limitations resulting in an inability to obtain or retain substantially gainful employment.  To the extent that any flare-ups of her left ankle condition resulted in work limitations, the Board observes that temporary flare-ups do not constitute a "worsening" of the condition for VA purposes.  See Jenson v. Brown, 4 Vet. App. 304 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Significantly, the most recent 2015 VA examiner opined there was no functional impact of the condition on the Veteran's current employment status.  As such, the Board finds that the matter of entitlement to a TDIU rating is not raised by the record.  See Rice, 22 Vet. App. at 452-53.  


ORDER

Entitlement to a rating in excess of 10 percent for a left ankle condition is denied. 


	(CONTINUED ON NEXT PAGE)
REMAND

Unfortunately, further evidentiary development is required prior to the adjudication of the Veteran's service connection claim for a plantar digital neuropathy of the bilateral lower extremities.  

As requested by the April 2015 Board remand, the Veteran was afforded a VA examination in July 2015 with a September 2015 VA addendum opinion which addressed the Veteran's claim of entitlement to service connection for numbness in her lower extremities.  However, the Board finds the opinions are inadequate, as discussed in detail below.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, VA medical opinions are required to address the etiology of the plantar digital neuropathy of the bilateral lower extremities, to include as on a secondary basis.

The July 2015 VA examiner diagnosed the Veteran with plantar digital neuropathy.  He opined the claimed condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  The rationale stated that the Veteran had vague symptoms of numbness in the toes which suggests involvement of the digital nerves of the toes.  No diagnostic testing was advised.  The numbness of the right foot and toes was unrelated to the service-connected left ankle strain.  This rationale of the secondary opinion was unclear in explaining, the significance, if any, on the impact of the "vague symptoms" or no diagnostic testing being advised on the conclusion that the condition was unrelated to her service-connected left ankle.  The AOJ found the examination insufficient and requested an addendum opinion to fully address the requests of the 2014 Board remand.  See September 28, 2015 VA medical opinion request form.  

An addendum opinion was provided in September 2015.  The VA examiner opined it was less likely than not that the Veteran's 1997 left inversion ankle sprain was related to, caused by and/or aggravated by her current bilateral "vague" numbness of the toes because of the lack of active duty, medically based clinical evidence to support proximal and permanent dysfunction and/or injury of the nerve roots for right and left toes.  She further stated that "Anatomically, the etiology of bilateral numbness of the toes results in compression of the more proximal aspect of the nerve sheath, changes within the nerve conduction of the right and left nerve segments as it exits the spinal cord, lack of blood supply, inflammation, and/or malignancy rather than a local distal left ankle inversion sprain."  For similar reasons, she was in agreement with the negative nexus opinion provided by the 2015 VA examiner, though she cut and pasted the July 2015 opinion with no further discussion, which again remains unclear.  It also appears that the VA examiner may be addressing the etiology of the condition too narrowly by considering only the 1997 ankle injury, versus considering the impact of the ongoing ankle disability on any numbness condition.  

The September 2015 VA examiner further provided a negative nexus opinion between the bilateral lower extremity neurological condition and active duty service.  She reasoned that medical notes were negative for residuals of any bilateral neurological conditions, to include current vague symptoms of numbness involving the right and left toes, following her in-service ankle sprain.  This opinion is conclusory in nature and appears to be based only on the lack of medical evidence in the service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to a VA physician who has sufficient expertise to determine the etiology of the current plantar digital neuropathy of the bilateral lower extremities to include as secondary to a service-connected left ankle condition.  If the examiner determines that an actual physical examination (or diagnostic testing) is necessary, such should be scheduled.  

The examiner must review the claims file and must note that review in the report.  Based on a review of the record, the examiner should provide the following opinions:
a.  Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's plantar digital neuropathy of the bilateral lower extremities was incurred in or otherwise related to active service;

b.  Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's plantar digital neuropathy of the bilateral lower extremities caused by her service-connected left ankle condition.   

c.  it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's plantar digital neuropathy of the bilateral lower extremities was aggravated by (i.e., permanently worsened beyond the natural progression) her service-connected left ankle condition.

The examiner should reconcile any opinion with all other clinical evidence of record.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Then, the claim for service connection for plantar digital neuropathy of the bilateral lower extremities, to include as on a secondary basis, must be readjudicated.  If the benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


